—The motion of defendants-respondents to strike a certain affirmation from the record on appeal is granted, with $20 costs. That affirmation was not recited in the order appealed'from, and no application was ever made to Special Term to recognize it as part of the record. Fortunately for plaintiff-appellant, it is not essential to his case. However, because of the unwarranted inclusion in the record of the stricken paper, plaintiff-appellant is denied costs of this appeal. Concur — McGivern, J. P., Markewich, Nunez, Murphy and Eager, JJ.